Fourth Court of Appeals
                               San Antonio, Texas
                                     January 19, 2017

                                   No. 04-16-00518-CV

                      PAVING & SEAL PRO and Courtnay Brooks,
                                  Appellants

                                            v.

                           MCCONNELL CARS & RV, LLC,
                                   Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-18929
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 25, 2017.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court